J.A13044/14

NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37


CHRISTOPHER PASSODELIS, JR.,       :              IN THE SUPERIOR COURT OF
                                   :                   PENNSYLVANIA
                     Appellant     :
                                   :
                v.                 :
                                   :
ERIE INSURANCE COMPANY, ERIE       :
INSURANCE PROPERTY & CASUALTY      :
COMPANY, ERIE INDEMNITY COMPANY, :
ERIE INSURANCE EXCHANGE ACTIVITIES :
ASSOCIATION, INC. D/B/A ERIE       :
INSURANCE EXCHANGE, ERIE           :
INSURANCE GROUP, ROBB LEONARD      :
MULVIHILL, LLP, ARTHUR J. LEONARD, :
FINLEY CONSULTING &                :
INVESTIGATIONS, INC., AND          :
NICOLLETTE JENA                    :
                                   :              No. 2873 EDA 2013



               Appeal from the Order Entered September 4, 2013
              In the Court of Common Pleas of Philadelphia County
                      Civil No(s).: 04368 April Term, 2013

BEFORE: ALLEN, MUNDY, and FITZGERALD,* JJ.

MEMORANDUM BY FITZGERALD, J.:                   FILED SEPTEMBER 16, 2014

        Appellant, Christopher Passodelis, Jr., appeals from the order entered

in the Philadelphia Court of Common Pleas granting the motion of Appellees,



transfer venue of his negligent supervision and defamation action from




*
    Former Justice specially assigned to the Superior Court.
J. A13044/14

Philadelphia County to Allegheny County.1 Appellant and RLM are residents

of and located in Allegheny County.            Appellant contends the trial court

                                                                                     ider

the   negative   effects   to   his   reputation    and   career,   as   well   as    his

embarrassment and emotional distress, by having the lawsuit resolved in

Allegheny County. We affirm.

      We state the facts as set forth by the trial court.

              This [instant] action involves a defamation claim arising

           [In the underlying action, on] December 1, 2011,
           [Appellant], a resident of Allegheny County, filed [a]
           defamation claim against Emmanuel Lardas for publishing
           flyers in Allegh[e]ny County that called [Appellant] a child
           molester. [Erie] provided indemnity and defense to Mr.

           policy. Erie hired [Robb Leonard Mulvihill, LLP], a law firm
           with its [principal] office located in Allegheny County, and
           [Mr.] Leonard, resident of Allegheny County, to defend Mr.
           Lardas in the [underlying] action.

              [In the underlying action, RLM] hired [Finley] as private
           investigators to question people in Allegheny County about
           the alleged defamatory statement. [Appellant] alleges

           employees about whether or not [Appellant] was a child

1
  Appellees Erie Insurance Company, Erie Insurance Property & Casualty
Company, Erie Indemnity Company, Erie Insurance Exchange Activities
Association, Inc., doing business as Erie Insurance Exchange, and Erie

separate    motion   to    transfer   venue.       Appellees   Finley    Consulting    &

                                                                        inter alia,
Allegheny County was the proper venue. Erie notified this Court that it
would not file an appellate brief; Finley did not file an appellate brief.




                                         -2-
J. A13044/14

         molester. [Appellant] alleges that the manner in which
         Ms. Jena questioned the employee suggested that
         [Appellant] is, in fact, a child molester. [Appellant] alleges
         that he has suffered damage to his character and
         reputation within his community of Allegheny County.

Trial Ct. Op., 10/17/13, at 1-2 (misspellings corrected).

      Appellant subsequently filed the instant lawsuit in Philadelphia County,

which raised the following claims: (1) defamation against RLM, Finley, and

Erie; (2) negligent supervision against RLM; and (3) negligent supervision

                                                              -27.2   RLM filed

preliminary objections and a motion to transfer venue to Allegheny County

based on forum non conveniens



      Appellant timely appealed; this interlocutory order is appealable as of

right. See Pa.R.A.P. 311(c). The court did not order Appellant to comply

with Pa.R.A.P. 1925(b), but filed a Pa.R.A.P. 1925(a) decision:

            In the instant case, [Appellant, Mr. Leonard, and Ms.
         Jena] are all residents of Allegheny County. RLM is a law
         firm with its [principal] place of business in Allegheny
         County. The alleged defamatory statements which serve




2
  The tenor of the complaint implies that the alleged tortious conduct
occurred in Allegheny County. For example, Appellant extensively detailed
the alleged defamatory interview by Ms. Jena. See
19-21. Appellant, however, did not identify where the interview occurred.
Given the procedural posture, we accept as true that the claims could have
occurred outside of Allegheny County.




                                     -3-
J. A13044/14

         Allegheny County.[3] The flyers containing the alleged
         defamatory statements at issue in the underlying
         defamation claim were published in Allegheny County.
         [Appellant] claims he has suffered loss of reputation and

         located in Allegheny County and the people needed to
         substant
         business relationships are all located in Allegheny County.
         If the case were tried in Philadelphia County, [all of
         Appellees] and other expected witnesses will be forced to
         incur travel expenses coming to Philadelphia.

Trial Ct. Op. at 2-3 (misspellings corrected).

      Appellant raises the following issues:


         selecting Philadelphia as his venue, when the court was
         obligated to give deference to that choice of forum?

         Did the trial court err in transferring venue where [RLM]
         failed to meet its burden of proving vexation or oppression
         with detailed information on the record?



                                                 for both of his issues. Appellant

alleges he is a well-known attorney in Pittsburgh and thus filed suit in

Philadelphia County to minimize potential adverse publicity.            Appellant

                                                                              ate

the case in Allegheny County, or (2) forego litigation.          The trial court,

Appellant suggests, failed to identify anything vexatious or oppressive about

Philadelphia County.      To the extent conducting discovery would be

3
  As noted above, Appellant implied, but did not aver, that the interview
occurred in Allegheny County.




                                     -4-
J. A13044/14

oppressive, Appellant hypothesizes any inconvenience could be remedied

through case management orders. We note Appellant does not assert trial

would not be inconvenient in Philadelphia County. We hold Appellant did not

establish entitlement to relief.

      The standard of review is abuse of discretion. Bratic v. Rubendall,

21 EAP 2013, 2014 WL 4064028, at *3 (Pa. Aug. 18, 2014). 4 In Bratic, our

Supreme Court set forth the background for a motion to transfer based on

forum non conveniens:

            Plaintiffs have long been provided with the initial choice
         of the court in which to bring an action, if that court has
         jurisdiction. See Plum v. Tampax, Inc., 399 Pa. 553,
         160 A.2d 549, 552
         ordinarily controls choice of the forum, a court does not
         exercise jurisdiction if it is a seriously inappropriate forum
         for the trial of the action so long as an appropriate forum

         (Second) of Conflict of Laws § 117e (Tentative Draft No. 4,
         1957))).     This practice derives from the notion of
         convenience to the plaintiff, not from the desire to pursue
         verdicts in counties perceived to be more plaintiff-friendly.
         While a plaintiff need not provide reasons for selecting one
         venue over another, the doctrine of forum non conveniens
         is a necessary counterbalance to [e]nsure fairness and
         practicality. This Court has emphatically stated that the

         consideration; thus, the party seeking a change of venue
         bears a heavy burden in justifying the request, and it has
         been consistently held that this burden includes the
         demonstration on the record of the claimed hardships.
         When ruling on a petition to transfer venue pursuant to
         Rule 1006(d)(1), trial courts are vested with considerable

4
  The Bratic decision was issued after the trial court rendered its ruling and
the parties submitted their appellate briefs.




                                     -5-
J. A13044/14

       discretion . . . to balance the arguments of the parties,
       consider the level of prior court involvement, and consider
       whether the forum was designed to harass the defendant.

                                   *    *    *

       [Cheeseman v. Lethal Exterminator, Inc., 701 A.2d
       156 (Pa. 1997),] clarified the factors on which a trial court
       may rely when ruling on a forum non conveniens motion,
       holding a petition to transfer venue should be granted only
       if the defendant demonstrat[es], with detailed information
                                                          orum is
       oppressive or vexatious to the defendant.         So called

       are not controlling because Rule 1006(d)(1) speaks only in
       terms of convenience to the parties and witnesses, not the
       courts. By way of example, Justice Cappy noted:

               [T]he   defendant   may      meet   its   burden   of

               vexatious to him by establishing . . . the

               harass    the   defendant,    even      at   some
               inconvenience     to   the    plaintiff    himself.
               Alternatively, the defendant may meet his
               burden by establishing . . . trial in the chosen
               forum is oppressive to him; for instance, that
               trial in another county would provide easier
               access to witnesses or other sources of proof, or
               to the ability to conduct a view of premises
               involved in the dispute. But, we stress that the
               defendant must show more than that the
               chosen forum is merely inconvenient to him.

       Id., at 162 (footnote and internal citation omitted). Thus,
       Cheeseman was not intended to increase the level of
       oppressiveness or vexa[t]iousness a defendant must show;
       rather, understood in its articulated context, Cheeseman
       merely corrected the practice that developed in the lower

       factors when ruling on a forum non conveniens motion.
       Whatever public interest factors exist, they are not
       determinative; they are only a factor insofar as they bear
       directly on the ultimate test. And while Rule 1006(d)(1)


                                       -6-
J. A13044/14

         on its face allows transfer based on the convenience of the
         parties, convenience or the lack thereof is not the test our
         case law has established: the moving party must show the
         chosen forum is either oppressive or vexatious.

Bratic, 2014 WL 4064028, at *3-*4 (some punctuation and citations

omitted). We may also affirm on any basis. Donnelly v. Bauer, 720 A.2d

447, 454 (Pa. 1998).

      Having clarified the law, the Bratic Court reviewed the en banc



Philadelphia County to Dauphin County. Bratic, 2014 WL 4064028, at *2.

The trial court in Bratic had reasoned as follows:

         (1) the earlier claim took place in Dauphin County; (2) all
         [of the defendants] are from Dauphin County and none of
         [the plaintiffs] are from Philadelphia County; (3) each of

         Philadelphia County and is engaged in business activities
         which make their ability to appear at trial in Philadelphia
         County far more of a burden than a trial in Dauphin
         County; and (4) the sole connection with Philadelphia
         County is the fact that all [defendants] occasionally
         conduct business in Philadelphia.

Id. at *1 (punctuation and citation omitted).

                                                               sound:


         proper consideration of the totality of the evidence justified
         the order to transfer the case.

                                  *    *    *


         was based on other enumerated factors, not the
         residences of [the plaintiffs] or counsel, nor on congestion
         of the courts. As with other factors not sufficient for


                                      -7-
J. A13044/14

       transfer themselves, if residence is probative of
       oppressiveness, it is not error to reflect upon it, so long as

       Cheeseman itself, Justice Cappy pointed out that access
       to witnesses or other sources of proof was an entirely
       legitimate factor when determining oppressiveness . . .
       and the plaintiffs are certainly sources of proof.

                                *    *    *

       It cannot be said the trial court misapplied the law or failed
       to hold [the defendants] to their proper burden to
       establish oppression. While typically the fact that the site
       of the precipitating event was out
       of forum is not dispositive, it is axiomatic that when the
       case involves a transfer from Philadelphia to a more
       distant county, factors such as the burden of travel, time
       out of the office, disruption to business operations, and the
       greater difficulty involved in obtaining witnesses and
       sources of proof are more significant.

           As with other factors insufficient on their own, distance
       alone is not dispositive, but it is inherently part of
       the equation.         The Cheeseman decision actually
       involved two cases, both filed in Philadelphia County and
       transferred to neighboring Bucks County because of court
       congestion in the former. Dauphin County, however, is not
       a neighbor of Philadelphia, and one needs no detailed
       affidavit to understand the difference in logistics
       necessitated by a separation of 100 miles.           It is not
       necessary to articulate to a jurist the inherently empirical
       concept that distance and expedience are inversely
       proportional.

                                *    *    *

       The trial judge need not be told like a child how the
       distance in and of itself makes things more disagreeable
       and disruptive to the persons obliged to travel. Nor is it a
       secret requiring iteration that trial in Dauphin County
       would provide easier access to local [defendants] and their
       local witnesses, as well as the relevant court documents on
       which the very case is based.



                                    -8-
J. A13044/14

                                  *    *    *

         As between Philadelphia and adjoining Bucks County, the
         situation in Cheeseman, we speak of mere inconvenience;
         as between Philadelphia and counties 100 miles away,
         simple inconvenience fades in the mirror and we near
         oppressiveness with every milepost of the turnpike and
         Schuylkill Expressway.

Id. at *4-*7 (emphasis added and punctuation, footnotes, and citations

omitted). Our Supreme Court thus reversed the en banc Superior Court and



County to Dauphin County. Id. at *7.

      Instantly, as noted above, Appellant claims RLM failed to identify

anything vexatious or oppressive about Philadelphia County.5          The trial

court, however, proffered reasons almost identical to the trial court in

Bratic: (1) the alleged claims occurred in Allegheny County; (2) all parties,

including Appellees, are from Allegheny County and none of the parties,

including Appellant, are from Philadelphia County; (3) the sole connection

with Philadelphia County is that some of Appellees conduct business in

Philadelphia; (4) the underlying defamation claim involved statements in

Allegheny County; and (5) many sources of proof are in Allegheny County.

See Trial Ct. Op. at 2-3; cf. Bratic, 2014 WL 4064028, at *1.


5
  Appellant cu
two options: pursue litigation with the theoretical potential for publicity that

at 9. Speculating that the order could result in a parade of horribles, we
observe, does not necessarily establish an abuse of discretion.



                                      -9-
J. A13044/14

      Similar to the trial court in Bratic, the instant trial court did not err by



transfer.   See Bratic




enumerated factors, not the residences of app




[Appell                                                 See id. at *4.



from Philadelphia to a more distant county, [such as Allegheny County,]

factors such as the burden of travel, time out of the office, disruption to

business operations, and the greater difficulty involved in obtaining

                                                         Id. at *4-*5. We take

judicial notice that Allegheny County is further away from Philadelphia

County than Dauphin County.       See also Bratic, 2014 WL 4064028 at *6




                                                 gheny] County would provide

easier access to local [Appellant and Appellees] and their local witnesses, as




                                     - 10 -
J. A13044/14

case are based.   Id. at *6.   We again paraphrase the Bratic

between Philadelphia and adjoining Bucks County, . . . we speak of mere

inconvenience; as between Philadelphia and counties 100[s of] miles away[,

such as Allegheny County,] simple inconvenience fades in the mirror and we

near oppressiveness with every milep                           Id. at *7.



sources of proof, site of the precipitating event, and distance from

Philadelphia County in ascertaining oppressiveness. See id. at *4-*7. After

examining the entire record, including the allegations in the pleadings, the

similarities with the facts in Bratic



court did not abuse its discretion. See id. at *7. Accordingly, we affirm the

order below. See id.

     Order affirmed.

     Judge Allen joins the memorandum.

     Judge Mundy concurs in the result.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary

Date: 9/16/2014




                                   - 11 -